               Case 2:20-cr-00035-JAM Document 27 Filed 06/22/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-35-JAM
12                                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   OBDULIO JIMÉNEZ,                                   DATE: June 23, 2020
     DANIEL JOE BOBIAN,                                 TIME: 9:15 a.m.
15   JOSE MANUEL AGUILERA BARBOSA,                      COURT: Hon. John A. Mendez
16                                Defendants.
17
            This case was set for a status conference on June 23, 2020. The parties now move to continue
18
     the status conference to September 22, 2020 at 9:15 a.m., and requests the Court to exclude time under
19
     Local Code T4 as well as for public health and safety reasons under the Court’s recent General Orders,
20
     for the reasons set forth below.
21
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
22
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
23
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
24
     address public health concerns related to COVID-19.
25
            Although the General Orders address the district-wide health concern, the Supreme Court has
26
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00035-JAM Document 27 Filed 06/22/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the

10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already

26 designated a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir.

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00035-JAM Document 27 Filed 06/22/20 Page 3 of 4


 1 2010) (noting any pretrial continuance must be “specifically limited in time”).

 2                                               STIPULATION
 3          Plaintiff United States of America, by and through its counsel of record, and defendants Obdulio

 4 JIMÉNEZ and Daniel Joe BOBIAN, by and through their counsel of record, hereby stipulate as follows:

 5          1.      The undersigned defendants now move to exclude time between June 23, 2020, and

 6 September 22, 2020, per Local Code T4, in addition to the exclusion of time the Court has already

 7 ordered in light of public health concerns cited by General Order 611, 612, and 617. Defendant Jose

 8 Manuel Aguilera BARBOSA has not yet appeared in this matter, and therefore does not join in this

 9 stipulation.

10          2.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that it is in the process of producing discovery

12          associated with this case, includes law enforcement reports, photographs, as well as investigative

13          reports. All of this discovery will be either produced directly to counsel or made available for

14          inspection and copying.

15                  b)     Counsel for defendants will need time to consult with their clients, review

16          discovery, investigate evidence and potential defense strategies, and otherwise prepare for trial.

17                  c)     Counsel for the defendants believe that failure to grant the above-requested

18          continuance would deny them the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendants in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of June 23, 2020 to September 22,

26          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28          of the Court’s finding that the ends of justice served by taking such action outweigh the best

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00035-JAM Document 27 Filed 06/22/20 Page 4 of 4


 1          interest of the public and the defendant in a speedy trial.

 2          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6   Dated: June 18, 2020                                     MCGREGOR W. SCOTT
                                                              United States Attorney
 7
                                                              /s/ JAMES R. CONOLLY
 8                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 9

10   Dated: June 18, 2020                                     /s/ JENNIFER MOUZIS
                                                              JENNIFER MOUZIS
11                                                            Counsel for Defendant
                                                              DANIEL JOE BOBIAN
12

13   Dated: June 18, 2020                                     /s/ STEFAN E. SACKS
                                                              STEFAN E. SACKS
14
                                                              Counsel for Defendant
15                                                            OBDULIO JIMÉNEZ

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 19th day of June, 2020
19

20

21
                                                                 /s/ John A. Mendez
22                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
